                                                                           Case 2:19-cv-10447-DPH-DRG ECF No. 1 filed 02/14/19                   PageID.1     Page 1 of 6




                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF MICHIGAN
                                                                                                            SOUTHERN DIVISION


                                                                          GEORGIO PEARSON,                                       Case No: 19-                 -CV
                                                                                                                                 Hon.
                                                                                         Plaintiff,

                                                                          vs.

                                                                          JACQUELYN DIANE GILLIAM
                                                                          and;

                                                                          THE UNITED STATES OF AMERICA,

                                                                                         Defendants.
23880 Woodward Avenue • Pleasant Ridge, Michigan 48069 • (248) 750-0270




                                                                          ___________________________________/
                                                                          DANIEL G. ROMANO (P49117)
                                                                          ROMANO LAW, PLLC
                        ROMANO LAW, PLLC
                            LAW OFFICES




                                                                          Attorneys for Plaintiff
                                                                          23880 Woodward Avenue
                                                                          Pleasant Ridge, MI 48069
                                                                          (248) 750-0270
                                                                          ___________________________________/

                                                                                                                   COMPLAINT


                                                                            There is no other pending or resolved civil action arising out of the transaction or occurrence
                                                                                                             alleged in this Complaint.

                                                                                 NOW COMES the above named Plaintiff, GEORGIO PEARSON, by and through his

                                                                          attorneys, ROMANO LAW, PLLC and complaining against the above-named Defendant, states

                                                                          as follows:

                                                                                                                     INTRODUCTION

                                                                                 1.      This action is brought under the Federal Tort Claims Act, 28 U.S.C. § 1346 (b),

                                                                          2671-2680 and 28 U.S.C. § 1331.

                                                                                                                          1
                                                                           Case 2:19-cv-10447-DPH-DRG ECF No. 1 filed 02/14/19                      PageID.2   Page 2 of 6




                                                                                  2.      That the Plaintiff, GEORGIO PEARSON, (“PLAINTIFF”), at all times material

                                                                          hereto, was a resident of the City of Detroit, County of Wayne, State of Michigan, and the

                                                                          United States of America.

                                                                                  3.      That Plaintiff filed an administrative claim with the U.S. Department of Justice-

                                                                          Drug Enforcement Administration on or about December 03, 2017, as required by 28 U.S.C. §

                                                                          2675(a).

                                                                                  4.      No offer has been extended on this matter.

                                                                                  5.      That the amount in controversy exceeds Seventy-Five Thousand Dollars

                                                                          ($75,000.00) or is otherwise within the jurisdiction of this court.
23880 Woodward Avenue • Pleasant Ridge, Michigan 48069 • (248) 750-0270




                                                                                  6.      Venue is proper under 28 U.S.C. § 1402(b) because the motor vehicle accident,

                                                                          which is the subject of this complaint, occurred in this judicial district.
                        ROMANO LAW, PLLC
                            LAW OFFICES




                                                                                                                     COUNT I
                                                                                                                 CLAIM FOR RELIEF

                                                                                  7.      That on or about November 17, 2016, PLAINTIFF, was a passenger in a vehicle

                                                                          lawfully driving on East Outer Drive, near the intersection of Ryan Road, in the City of Detroit,

                                                                          County of Wayne, State of Michigan.

                                                                                  8.      That at the aforementioned time and place, a vehicle owned by the Defendant,

                                                                          THE UNITED STATES OF AMERICA, Drug Enforcement Administration, was being operated

                                                                          by Jacquelyn Diane Gilliam, with the express and implied consent and knowledge of its owner,

                                                                          THE UNITED STATES OF AMERICA, and that Jacquelyn Diane Gilliam was in the course and

                                                                          scope of her employment with THE UNITED STATES OF AMERICA, and the Drug

                                                                          Enforcement Administration.



                                                                                                                             2
                                                                           Case 2:19-cv-10447-DPH-DRG ECF No. 1 filed 02/14/19                   PageID.3    Page 3 of 6




                                                                                   9.    Jacquelyn Diane Gilliam, was operating the Drug Enforcement Administration

                                                                          vehicle on Ryan Road at or near the intersection of East Outer Drive, when she negligently and

                                                                          unlawfully failed to yield and collided with PLAINTIFF’S vehicle causing severe and permanent

                                                                          injuries and damages to PLAINTIFF.

                                                                                   10.   At that time and place, Jacquelyn Diane Gilliam, and THE UNITED STATES OF

                                                                          AMERICA, owed the Plaintiff, and the public the duty to obey and drive in conformity with the

                                                                          duties embodied in the Common Law, the Motor Vehicle Code of the State of Michigan, as

                                                                          amended, and the ordinances of the City of Detroit.

                                                                                   11.   That Jacquelyn Diane Gilliam did then and there display negligence and
23880 Woodward Avenue • Pleasant Ridge, Michigan 48069 • (248) 750-0270




                                                                          misconduct by failing to yield and collided with Plaintiff, who was traveling eastbound on Outer

                                                                          Drive.
                        ROMANO LAW, PLLC
                            LAW OFFICES




                                                                                   12.   That at the said time and place, Jacquelyn Diane Gilliam, acting within the course

                                                                          and scope of her employment with THE UNITED STATES OF AMERICA, and the Drug

                                                                          Enforcement Administration, was guilty of negligence and misconduct as follows:

                                                                                         A.     In driving at an excessive rate of speed, under the conditions then and
                                                                                                there existing;

                                                                                         B.     In driving a motor vehicle upon the highway in a careless, reckless and
                                                                                                wanton manner in total disregard of the rights and safety of others lawfully
                                                                                                upon the highway;

                                                                                         C.     In failing to keep a reasonable lookout for other persons and vehicles
                                                                                                using said highway;

                                                                                         D.     In failing to have the vehicle equipped with proper brakes and/or failing to
                                                                                                apply said brakes in time;

                                                                                         E.     In failing to drive with due care and caution;



                                                                                                                          3
                                                                           Case 2:19-cv-10447-DPH-DRG ECF No. 1 filed 02/14/19                   PageID.4       Page 4 of 6




                                                                                        F.       In failing to take all possible precautions to avoid any collision with other
                                                                                                 motor vehicles; and

                                                                                        G.       In failing to make and/or renew observations of the conditions of traffic on
                                                                                                 the highway.

                                                                                        H.       In failing to maintain a proper lookout and in otherwise negligently
                                                                                                 operating a motor vehicle upon the highway so as to cause a collision,
                                                                                                 injury and harm to Plaintiff.


                                                                                        I.       In failing to yield the right of way to the Plaintiff’s vehicle which was
                                                                                                 proceeding properly through the intersection.

                                                                                        J.       In failing to properly stop for and observe a stop sign posted at said
                                                                                                 intersection in violation of statutes and ordinances.
23880 Woodward Avenue • Pleasant Ridge, Michigan 48069 • (248) 750-0270




                                                                                        K.       In entering an intersection before seeing that such movement could be
                                                                                                 made in safety.

                                                                                        L.       In other ways that may become known through discovery.
                        ROMANO LAW, PLLC
                            LAW OFFICES




                                                                                 13.    That Jacquelyn Diane Gilliam was further negligent in failing to obey and drive in

                                                                          conformity with the Common Law and the Motor Vehicle Code of the State of Michigan as

                                                                          amended and ordinances of the City of Detroit.

                                                                                 14.    That among those Michigan statutes Jacquelyn Diane Gilliam and Defendant THE

                                                                          UNITED STATES OF AMERICA violated are:

                                                                                        M.C.L.          257.401            Owner liability;

                                                                                        M.C.L.          257.626            Reckless driving;

                                                                                        M.C.L.          257.626(b)         Careless or negligent driving;

                                                                                        M.C.L.          257.627            General restrictions as to speed - assured clear
                                                                                                                           distance ahead;

                                                                                        M.C.L.          691.1405           Government owned         vehicles;   liability for
                                                                                                                           negligent operation;


                                                                                                                           4
                                                                           Case 2:19-cv-10447-DPH-DRG ECF No. 1 filed 02/14/19                     PageID.5      Page 5 of 6




                                                                                    15.   That as a proximate cause of the negligence of Defendant THE UNITED

                                                                          STATES OF AMERICA, through its driver, Jacquelyn Diane Gilliam, PLAINTIFF was

                                                                          seriously injured and suffered a serious impairment of body function and/or permanent serious

                                                                          disfigurement as follows: pain to his neck, back, head, left knee, and left ring finger, including

                                                                          disc herniation and bulging in his back, and other parts of his body, externally and internally, and

                                                                          some or all of which interferes with his enjoyment of life and caused PLAINTFF great pain and

                                                                          suffering.

                                                                                    16.   That as a proximate result of said injuries, PLAINTIFF, suffered traumatic shock

                                                                          and injury to the nervous system, causing severe mental and emotional anguish, which interferes
23880 Woodward Avenue • Pleasant Ridge, Michigan 48069 • (248) 750-0270




                                                                          with his enjoyment of life and may require psychiatric treatment, and more generally became

                                                                          sick and disabled, and some or all of said injuries, as set forth herein, may be permanent in
                        ROMANO LAW, PLLC
                            LAW OFFICES




                                                                          nature.

                                                                                    17.   That should it be determined at the time of trial that PLAINTIFF was suffering

                                                                          from any pre-existing conditions at the time of the aforesaid collision, then and in such event, it

                                                                          is averred that the negligence of Defendant precipitated, exacerbated and aggravated any such

                                                                          pre-existing conditions.

                                                                                    18.   That PLAINTIFF has had to incur expenses for hospital, doctor, domestic and

                                                                          other miscellaneous expenses and will incur more such expenses in the future.

                                                                                    WHEREFORE, PLAINTIFF now claims judgment for whatever amount he is found to be

                                                                          entitled, plus court costs, attorney fees and interest from the date of filing this Complaint.

                                                                                                                       COUNT II

                                                                                    NOW COMES the Plaintiff, GEORGIO PEARSON, and adds a Count II as follows:


                                                                                                                            5
                                                                           Case 2:19-cv-10447-DPH-DRG ECF No. 1 filed 02/14/19                  PageID.6    Page 6 of 6




                                                                                  19.     PLAINTIFF hereby realleges, reaffirms and incorporates herein by reference all

                                                                          allegations in paragraphs numbered 1-18.

                                                                                  20.     PLAINTIFF hereby claims damages for allowable expenses and work loss in

                                                                          excess of the daily, monthly, and three (3) year limitations plus all other economic damages

                                                                          allowable under the Michigan No-Fault Law.

                                                                                  21.     PLAINTIFF hereby claims all non-economic damages for the serious impairment

                                                                          of body function and/or permanent serious disfigurement as more clearly set out in the injuries

                                                                          listed in Count I.

                                                                                  WHEREFORE, the Plaintiff, GEORGIO PEARSON, now claims judgment for whatever
23880 Woodward Avenue • Pleasant Ridge, Michigan 48069 • (248) 750-0270




                                                                          amount he is found to be entitled, plus court costs, attorney fees and interest from the date of

                                                                          filing this Complaint.
                        ROMANO LAW, PLLC
                            LAW OFFICES




                                                                                                                      Respectfully submitted,


                                                                                                                      ROMANO LAW, PLLC

                                                                                                                  By: /s/ Daniel G. Romano
                                                                                                                      DANIEL G. ROMANO (P49117)
                                                                                                                      Attorneys for Plaintiff
                                                                                                                      23880 Woodward Avenue
                                                                                                                      Pleasant Ridge, MI 48069
                                                                          Dated: February 14, 2019                    (248) 750-0270




                                                                                                                         6
